Citation Nr: 0029996	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  94-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for genitourinary (GU) and 
endocrine system disorders (other than non-malignant thyroid 
nodular disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1991 and later RO decisions that denied service 
connection for eye, GU, and endocrine system disorders.  In 
December 1996, the Board remanded the case to the RO for 
additional development.

The August 1991 RO rating decision also denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran was notified of this determination and appealed.  A 
November 1993 RO rating decision granted service connection 
for PTSD and assigned a 30 percent rating from July 1990, a 
total rating under 38 C.F.R. § 4.29 (1999) from May to August 
1993, and resumed the 30 percent rating from August 1993.  In 
September 1994, the veteran disagreed with the evaluation 
assigned for the PTSD.  In November 1994, the RO sent him a 
statement of the case and a VA Form 9 with instructions to 
submit this form to complete the appeal on the issue of 
entitlement to an increased evaluation for PTSD.  The VA Form 
9 was not submitted by the veteran and the Board will not 
address this matter as there is no timely appeal of it.  
38 C.F.R. § 20.302 (1999).

A July 1998 RO rating decision denied entitlement to benefits 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for a 
horseshoe retinal tear in the superotemporal region of the 
left eye.  The veteran was notified of this determination and 
appealed.  At the hearing in January 1999 he withdrew the 
appeal with this issue and it is no longer a matter for 
appellate consideration.  38 C.F.R. § 20.204 (1999).

In an August 1999 decision, the Board determined that the 
veteran had not submitted evidence of a well-grounded claim 
for service connection for an eye disorder.  At that time, 
the Board also remanded the issues of service connection for 
GU and endocrine systems disorders to the RO for additional 
action.


REMAND

In the August 1999 remand, the Board noted that the report of 
the veteran's VA endocrine system examination in August 1997 
suggested a link between the veteran's pituitary dysfunction 
and exposure to ionizing radiation in service.  The Board 
also noted that a private medical report dated in April 1998 
linked the veteran's claimed disabilities to exposure to 
ionizing radiation in service and rendered them 
"radiogenic" diseases under the provisions of 38 C.F.R. 
§ 3.311(b)(4) (1999).  A letter from the Defense Threat 
Reduction Agency dated in April 2000 confirmed the veteran's 
presence at Operation IVY in 1952 and indicated that a search 
of dosimetry data revealed no record of his exposure to 
ionizing radiation in service, but that a scientific dose 
reconstruction indicated he would have received a probable 
dose of .007 rem gamma.  This letter also noted that based on 
this scientific dose reconstruction he had virtually no 
potential for exposure to neutron radiation.  Since the 
evidence indicates that the veteran has a reconstructed dose 
of .007 rem gamma during Operation Ivy and that he has 
"radiogenic" diseases, the RO must submit the veteran's 
claims folders to the VA Under Secretary for Benefits for 
appropriate opinions as required by the provisions of 
38 C.F.R. § 3.311(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) has held that a remand by 
the Court or the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In view of the above, the case is again REMANDED to the RO 
for the following actions:

1.  The RO must submit the veteran's 
claims folder to the VA Under Secretary 
for Benefits for appropriate opinions as 
required under 38 C.F.R. § 3.311(b).

2.  After the above action, the RO should 
review the claims.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



